department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date uil date cc pa apjp b01 postf-166156-01 memorandum for special trial attorney cc lm mct slwas from assistant chief_counsel apjp subject joint_committee report - this responds to your request for advice as to which years are required to be included in the report to the joint_committee in the subject case as we understand the facts the sole issue for each of the years under examination through is whether the taxpayer was exempt from income_tax under sec_892 and therefore entitled to refunds of all sec_1441 withholding from its u s -source investment_income it was our previous determination that a report should be submitted for the and years that prompted your request for clarification as to which other years and amounts if any were also required to be included based on the facts and refund_bond summary you provided we have concluded that neither the nor year need be reported as to the and years while we recognize that an argument can be made for omitting them we read the aggregation rules as requiring their inclusion accordingly based on the particulars of this and related cases we believe it appropriate to include and reporting only the additional_amounts now being claimed dollar_figure and dollar_figure respectively should you have any further questions please contact james c gibbons chief apjp branch procedure and administration curt g wilson by
